816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Constance M. BRUSE, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 86-2118.
United States Court of Appeals, Sixth Circuit.
April 7, 1987.

Before KEITH, KENNEDY and RYAN, Circuit Judges.

ORDER

1
This is an appeal from a judgment affirming the Secretary's denial of continued social security disability benefits.  On February 16, 1987, the Office of Disability Operations of the Social Security Administration awarded the plaintiff disability benefits effective September 6, 1985.  Pursuant to that award and stipulation of defense counsel, the plaintiff now moves for dismissal of this appeal and for a remand to the Secretary for the award of continuing benefits.  Upon consideration,


2
It is ORDERED that the plaintiff's motion is granted.  This case is remanded to the district court with instructions it be remanded further to the Secretary for the aware of benefits.